Title: Lambert Wickes to the American Commissioners, 1 August 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur



Gentlemen,
St. Malo 1st August 1777.
Yours of the 25th. July Came safe to hand. As to French Seaman who are Now in Goal, they do not Deserve Pitty as they were sent out of the Way preveous to the Officers Comeing on board to look for them and they went the Next day and delivered themselves up to the Judge of the Admiralty who put them all in Prison. I am very glad to find you approve of my Conduct in Signing the Process as my Utmost Ambition is to give Satisfaction to the Honourable Commissioners. As to the prices of Cordage, Canvis &c. you are to Consider that it is Mentioned as of the first Quality but some a Little inferior may be got Cheaper. As to the Prize Brig, have Wrote to Mr. Gourlade at L’Orient and desired him to get a French Captain and Crew and send her round to Nantes as French Property to the Address of Mr. Peltier and have Advised Mr. Williams of the same by last post. I think her worth 16000 livers at least. As to the Prize-Money for last Cruize it will not be very Considerable, but am Glad you Approve of Setling it now, as it will be Attended with some difficulty and Cannot well be Settled after our departure. The Commissary of this Port, received orders Yesterday in Conjunction with the Judge of the Admiralty not to Suffer us to depart the port on any Consideration Whatever, without permission from the Minister of Marine at Paris and I have been obliged to give my parrole not to depart without Orders.
We are now Compleately fitted and Shall be ready to go to Sea, as soon as we Can be Suffered to take our Guns, Water and provisions on board which will be in 4 or 5 days at furthest if not Sooner. I have endeavoured to get liberty to Send the Dolphin round to Nantes, but Cannot obtain that favour, tho’ perhaps you may at Paris.
Captain Johnson is Still at Morlaix, and in the Same Situation as I am. I am, Gentlemen, with Much respect Your Most Obedient humble Servant
Lambt. Wickes


P.S. I hope you will soon have It in your power to Send a Confirmation of late success in America.
LW

 
Addressed: To / The Honble. Dr. Benja: Franklin / at / Paris
Notation: Capt Weekes St. Malo’s 1 Aug 77
